Case 1:19-cv-00252-KD-N Document 58 Filed 10/15/20 Page 1 of 1                      PageID #: 394




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

    GABRIEN BIRDSONG.,                           :
         Plaintiff,                              :
                                                 :
    vs.                                          :            CIVIL ACTION 19-252-KD-N
                                                 :
    GOVERNOR KAY IVEY, et al.,                   :
        Defendants.                              :
                                                 :

                                             ORDER

          After due and proper consideration of all portions of this file deemed relevant to

   the issues raised, and a de novo determination of those portions of the Recommendation

   to which objection is made, the Recommendation of the Magistrate Judge made under 28

   U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this Court.

          Accordingly, It is ORDERED that:

          1. Summary judgment is GRANTED in favor of Defendants Ivey, Dunn,
             DeSpain, Conway, Dailey, and Thompkins;

          2. Summary judgment is DENIED as to Defendants Stewart, Raybon, and Bolar;
             and

          3. Plaintiff’s claim for denial of medical or mental health care is DISMISSED.


           This action is referred to the Magistrate Judge for entry of an appropriate scheduling
   order for discovery and trial.


          DONE and ORDERED this 15th day of October 2020.



                                          s/ Kristi K. DuBose
                                          KRISTI K. DuBOSE
                                          UNITED STATES CHIEF DISTRICT JUDGE
